DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 3/26/21 is acknowledged.   Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Abstract of the invention should be revised to reflect method elected invention.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Further, the references US publications cited in paragraphs 0021 should be updated to US patent numbers.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jensrud et al (US 20160345857).
Jensrud et al discloses the claimed method for catheter assembly, the method comprising:
	printing conductive traces 34 on at least one flexible substrate 32 (see para. 0072, and Fig. 10A-14, or another related process Fig. 22);
	encapsulating the at least one flexible substrate for environmental protection (see process Fig. 22, step 144);
	inserting at least one encapsulated flexible substrate into a catheter shaft of a catheter (see Fig. 22, step 148);
	attaching connectors 18, 20, 26 to each end of the at least one encapsulated flexible substrate (see overall Fig. 1 and Fig. 2 where 32, 34, 36  at proximal end interconnect to 10, 24-26 which includes number of connectors);
	attaching a set of connectors 16, 18a, 18b to sensors located at a distal end of the catheter (see Figs.10-11); and
	attaching another set of connectors24-26 to electronics in a handle 22 of the catheter (see discussion at para. 0044).  Therefore the above structure limitation is met by the Jensrud et al reference set forth above.
	Limitations of claims 7-9 are also met by the above (see various embodiment discloses by the above (see Fig. 22, references 144-148, and 23A-23B, where 172a, b for signal and 1 traces and 170a-b for ground).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensrud et al  in view of Curry  (20130090599).
	As applied to claim 3,  Jensrud is in silent regarding the limitation set forth in claim 3 where ”the at least one flexible substrate includes a plurality of layers each layer having a plurality of conductive traces or electrodes”, regarding to this refer to Curry Figs. 4-5 depicts a plurality of layers 20, 22, 24 each layer having a plurality of conductive traces or electrodes 12, 14, 16 as noted above.    Therefore, it would have been obvious to one having an ordinary skill in the art at the time of the effective filing of the invention to modify the Jensrud by the Curry’s  teaching as mentioned above in order to obtain a device which meet the requirement set forth above by utilizing the known and available concepts.  The motivation for the combine can be obtain by either references since both in the same field of invention.

Conclusion
Dependent claims 2, 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt